Buchanan, J.
delivered the opinion of the court.
This is an appeal from the judgment of Baltimore county court on a case stated, in- an action on the case, in nature of waste. [He here stated the evidence. 3 It is well settled that an action on the case, in nature of waste, may be brought, as well by him in remainder, for life or years, as in fee or in tail. But it has never been held to lie for one who has no interest either in remainder or reversion—the recovery being as for an injury done to the reversion. On no other ground can the action be maintained.
*115In this case it cannot be pretended that the plaintiff had any estate, either in reversion or reipainijsr* He was himself but a tenant for one year, which was disclosed to the defendant at the time the room was rented, to whom he transferred all the interest he had in the premises, and nothing remained in him to be injured.
It is too plain a case to dwell upon.
JUDGMENT AEETB.MED.